DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-14, 16-18, 20-23, 29, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seo et al. (US  2017/0338206).


    PNG
    media_image1.png
    492
    618
    media_image1.png
    Greyscale

Regarding claim 1, Seo discloses:
A semiconductor package comprising:
a substrate (610, ¶0100);
a plurality of semiconductor devices (C1, C2, C3, C4, ¶0027) stacked on the substrate (610);
a plurality of underfill fillets (152, 154, 156, 630, ¶0057, ¶0108) disposed between the plurality of semiconductor devices and between the substrate and the plurality of semiconductor devices; and
a molding resin (162, ¶0057) surrounding the plurality of semiconductor devices, wherein at least one of the underfill fillets (630) is exposed from side surfaces of the molding resin (162),  wherein each of the underfill fillets (152, 154, 156) protrude from side surfaces of the plurality of semiconductor devices.
Regarding claim 2, Seo further discloses:
wherein the underfill fillets comprise a first underfill fillet (630) disposed between the substrate (610) and the plurality of semiconductor devices (C1, C2, C3, C4), and wherein the first underfill fillet (630) is exposed from side surfaces of the molding 15resin (162).
 Regarding claim 4, Seo further discloses:
wherein the plurality of semiconductor devices C1, C2, C3, C4) comprise the first semiconductor device, a second semiconductor device, a third semiconductor device, and a fourth semiconductor device sequentially stacked on the first underfill fillet (630), 25wherein the plurality of underfill fillets further comprises a second underfill fillet (152) between the first semiconductor device and the second semiconductor device, a third underfill fillet (154) between the second semiconductor device and the third semiconductor device, and a fourth underfill fillet (156) between the third semiconductor device and the fourth semiconductor device, and 30wherein the second underfill fillet is not exposed from side surfaces of the molding resin (140).
Regarding claim 108, Seo further discloses:
wherein a portion of the first underfill fillet (630) exposed from the molding resin (162) contacts an upper surface of the substrate (610).
Regarding claim 9, Seo further discloses:
wherein the substrate (610) contacts the molding resin (162) at corners of the substrate (610, at least through element 640).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo.
Regarding claim 3, Seo does not disclose “wherein a distance between side surfaces of the semiconductor devices and side surfaces of the molding resin is no more than 500 µm”.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a distance between side surfaces of the semiconductor devices and side surfaces of the molding resin in the device of Seo, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.  Therefore, the claimed limitations are considered met.
Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose “wherein each of the first to fourth underfill fillets comprises inorganic particles and at least two of the first to fourth underfill fillets comprise different contents of inorganic particles.” In combination with the remaining claimed features.
Claims 10-14, 16-18, 20-23 are allowed.
Regarding claim 10, the prior art does not disclose “a first sub-package and a second sub-package laterally arranged on the interposer 20substrate; and a first molding resin surrounding side surfaces of the first sub-package and the second sub-package” and “underfill fillets disposed between the plurality of memory devices and between the first sub-package substrate and the plurality of memory devices”.
Claim 23 does not disclose “wherein each of the underfill fillets protrudes to an outside of side surfaces of the plurality of semiconductor devices, 20wherein at least one of the underfill fillets is exposed from side surfaces of the molding resin and side surfaces of the underfill fillet exposed from the side surfaces of the molding resin among the underfill fillets are coplanar with the side surfaces of the molding resin”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899